   21-10561-mew         Doc 210     Filed 08/04/21 Entered 08/04/21 09:33:03                      Main Document
                                                Pg 1 of 4

                                                                                               Arent Fox LLP / Attorneys at Law
                                                               Boston / Los Angeles / New York / San Francisco / Washington, DC




     August 4, 2021                                                                     George Angelich
                                                                                        Partner
                                                                                        212.457.5423 DIRECT
     VIA E-MAIL                                                                         212.484.3990 FAX
                                                                                        george.angelich@arentfox.com
     The Honorable Michael E. Wiles
     United States Bankruptcy Judge
     United States Bankruptcy Court for the Southern District of New York
     One Bowling Green, Courtroom 617
     New York, NY 10004

     Re:     In re Greensill Capital Inc., Case No. 21-10561 (MEW)

     Dear Judge Wiles:

            We represent the Official Committee of Unsecured Creditors (the “Committee”) of Debtor
     Greensill Capital Inc. (the “Debtor”) in connection with the above-referenced case and write in
     connection with today’s status conference on the sale of the Debtor’s 100% ownership interest in
     Finacity Corporation (the “Finacity Sale”).

             At the prior status conference on July 8, the Debtor declared White Oak Global Advisors
     (“White Oak”) the winning bidder in the Finacity Sale. In so doing, Debtor’s counsel described
     the key components of White Oak’s bid, including the preservation of substantial causes of action
     for the benefit of the estate:

             It is important to note, Your Honor, that not included in the releases are any of the
             seller parties involved in the 2019 SPA that are not Katz parties or current
             employees of Finacity. So what does that mean exactly? Well, there are $60 million
             of potential fraudulent transfer claims related to the 2019 transaction which had
             multiple seller parties.

             The sale to the winning bidder only requires release of roughly $10 million of that,
             leaving $50 million for the Debtor to still pursue.

     Transcript [Docket No. 184], pp. 10-11.

             Following the status conference, the Committee propounded discovery regarding
     the Finacity Sale (as well as the Debtor’s IP and DIP Motions) in connection with a
     potential contested hearing, including document and deposition subpoenas to Lex Greensill
     (the Debtor’s director), White Oak, and certain potential bidders who remain confidential.
     The Committee faced resistance on multiple fronts, including refusals by White Oak and


Smart In
Your World                                   1301 Avenue of the Americas, 42nd Floor / New York, NY 10019-6040 / arentfox.com
21-10561-mew      Doc 210      Filed 08/04/21 Entered 08/04/21 09:33:03            Main Document
                                           Pg 2 of 4
                                                                             The Honorable
                                                                             Michael E. Wiles
                                                                             August 4, 2021
                                                                             Page 2



Mr. Greensill to comply with the Committee’s requests. The Committee attempted to
resolve these issues consensually until July 17, when the Committee agreed to a “pencils
down” standstill on discovery and litigation related to the Finacity Sale proposed by the
Debtor in order to pursue settlement discussions. As a result, the Committee refrained
from completing discovery for more than two weeks, postponing the depositions of the
Debtor, GLC, Mr. Greensill, and certain bidders; pursuit and review of documents; and
resolution of discovery disputes.

       Although the Committee was (and remains) hopeful that a resolution could be
reached surrounding the transaction described by Debtor’s counsel on July 8, it recently
came to the Committee’s attention that the transaction has fundamentally changed in a
manner that is detrimental to the estate and contrary to the express terms of White Oak’s
bid. Specifically, the Committee understands that – contrary to the terms of White Oak’s
winning bid – White Oak is now demanding that the estate effectively release
approximately $25 million in claims arising from the 2019 SPA by requiring the Debtor to
turn over litigation recoveries to Finacity on account of potential guaranty liabilities.

       The Committee is obviously troubled by this development, which represents yet
another irregularity in a deeply flawed sale process that disenfranchised potential bidders
and has now allowed the last bidder standing, White Oak, to require the release of more
than $25 million in estate claims for no additional consideration. Nonetheless, the
Committee anticipates that the Debtor will seek to schedule a hearing on the altered
Finacity Sale at today’s status conference. It is essential, however, that in considering any
such sale, the Court is equipped with the relevant facts and information regarding the sale
process and the value proposition and releases that will be submitted for approval.

       Accordingly, the Committee wishes to ensure that it is afforded sufficient time to
resume and complete discovery surrounding the Finacity Sale (as well as the Debtor’s IP
and DIP Motions), including (a) collection and review of documents; (b) completion of
depositions; (c) resolution of any discovery disputes; (d) completion of any supplemental
sale objection; (e) compliance with the Court’s procedures on sealing and unsealing
documents; and (f) compliance with the Court’s pre-trial and Zoom hearing protocols.
21-10561-mew       Doc 210     Filed 08/04/21 Entered 08/04/21 09:33:03              Main Document
                                           Pg 3 of 4
                                                                               The Honorable
                                                                               Michael E. Wiles
                                                                               August 4, 2021
                                                                               Page 3



         The Committee believes that the foregoing may be accomplished to permit a
contested hearing to occur as soon as August 24 (but no earlier), provided that appropriate
guard rails are put in place, including (i) this Court’s approval of expedited discovery; and
(ii) the implementation of a litigation schedule along the lines proposed in the Addendum
to this letter, including but not limited to the scheduling of a pre-trial conference on August
17 (the existing omnibus hearing date); and to resolve any remaining discovery issues,
motions in limine, and trial logistics surrounding witnesses and exhibits.

Respectfully submitted,

 ARENT FOX LLP

 By: /s/ George P. Angelich
 George P. Angelich, Esq.
 1301 Avenue of the Americas, Fl. 42
 New York, NY 10019

cc:    All Counsel of Record (via ECF)
21-10561-mew      Doc 210     Filed 08/04/21 Entered 08/04/21 09:33:03         Main Document
                                          Pg 4 of 4



                                          Addendum


                     Event                                    Dates/Deadlines


     Service of All Remaining Document
                                                              Friday, August 6
 Productions and Privilege Logs on Committee


  Filing of Debtor’s Declarations in Support of
                                                              Friday, August 6
     Finacity Sale and related documentation


  Depositions of Debtor, GLC, Lex Greensill,
                                                  Tuesday, August 10 – Tuesday, August 17
   White Oak, and Potential Bidders A & B


               Motions in Limine                             Monday, August 16


   Joint Pre-trial and Zoom Procedures Order                 Monday, August 16


             Pre-Trial Conference                           Tuesday, August 17


   Committee’s Supplemental Objections to
                                                             Friday, August 20
        Sale, IP, and DIP Motions


    Reply Briefs to Committee’s Objections                   Monday, August 23


                                                     Tuesday, August 24 (or the first day
     Hearing on Sale, IP, and DIP Motions
                                                      convenient to the Court thereafter)
